DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The amendments submitted in the Notice of Allowance of July 7, 2021, are entered.  Upon further review, an Examiner’s Amendment to claim 6 is required, and this Corrected Notice of Allowance addresses that claim.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given on July 12, 2021, by Benjamin J. Aitken.

IN THE CLAIMS
Amend claim 6 as follows:
6.	The component of claim 1, wherein a coating or paint comprising a dielectric material is applied on the second carbon nanotube mat.

Allowable Subject Matter
Claims 1-4, 6-9, 11-14 and 16-20 are directed to an allowable product.
The following is a statement of reasons for the indication of allowable subject matter: for the reasons set forth in the Notice of Allowance of July 7, 2021, the claimed invention is not taught or rendered obvious by the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PETER Y CHOI/Primary Examiner, Art Unit 1786